 


114 HR 4122 IH: To amend the Immigration and Nationality Act to provide that aliens who were present in certain countries may not be admitted under the visa waiver program, and for other purposes.
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 4122 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2015 
Ms. Sinema (for herself and Mr. Salmon) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Immigration and Nationality Act to provide that aliens who were present in certain countries may not be admitted under the visa waiver program, and for other purposes. 
 
 
1.Certain aliens ineligible for visa waiver programSection 217 of the Immigration and Nationality Act (8 U.S.C. 1187) is amended by adding at the end the following:   (j)Certain aliens ineligible (1)In generalAn alien who was present in a country described in paragraph (2) during the 5-year period preceding the alien’s application for admission may not be admitted under the program. 
(2)Countries describedA country described in this paragraph is— (A)a country that is designated by the Secretary of State under section 6(j) of the Export Administration Act of 1979 (50 U.S.C. 2405) (as continued in effect under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)), section 40 of the Arms Export Control Act (22 U.S.C. 2780), section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371), or any other provision of law, as a country, the government of which has repeatedly provided support for acts of international terrorism; 
(B)Afghanistan, Egypt, Iraq, Libya, Yemen, Somalia, or Nigeria; or  (C)any other country determined appropriate by the Secretary of State, in consultation with the Secretary of Homeland Security, the Secretary of the Treasury, and the Director of National Intelligence. .  
 
